NOT PRECEDENTIAL

                         UNITED STATES COURT OF APPEALS
                              FOR THE THIRD CIRCUIT
                                   ____________

                                          No. 14-3985
                                         ____________

                               DR. JEFFREY DAVID ISAACS,
                                                       Appellant

                                                 v.

                    ARIZONA BOARD OF REGENTS; DR. MARC
                    BERTRAND; DR. JIM YONG KIM; EDWARD
                  KAPLAN; DR. AMY WAER; MARY HITCHCOCK
                 MEMORIAL HOSPITAL; UNIVERSITY OF ARIZONA
                  HEALTH SCIENCES CENTER; JOHN DOE #1 & #2;
                     NEW HAMPSHIRE BOARD OF MEDICINE;
                      TRUSTEES OF DARTMOUTH COLLEGE
                       __________________________________

                       On Appeal from the United States District Court
                           for the Eastern District of Pennsylvania
                                 (D.C. Civ. No. 13-cv-05708)
                      Chief District Judge: Honorable Petrese B. Tucker
                         __________________________________

                      Submitted Pursuant to Third Circuit LAR 34.1(a)
                                      April 1, 2015

           Before: FISHER, KRAUSE and VAN ANTWERPEN, Circuit Judges

                                 (Opinion filed: April 7, 2015)
                                        ____________

                                           OPINION*
                                         ____________


PER CURIAM


*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not constitute
binding precedent.
       Jeffrey Isaacs appeals from an order of the District Court dismissing his amended

complaint. For the reasons that follow, we will affirm.

       On September 30, 2013, Isaacs filed suit in the United States District Court for the

Eastern District of Pennsylvania and later amended his complaint. Isaacs alleged that,

after graduating from a Caribbean medical school in 2010, he was accepted to a surgery

residency at the University of Arizona Health Sciences Center. After he began this

residency, he believes someone communicated with University of Arizona officials about

his “confidential” attendance at and departure from a California medical school that

predated his attendance at the Caribbean medical school. Isaacs claimed that he was told

on the second day of his surgical residency by Program Director Amy Waer, M.D. that he

was not qualified for the residency, but, based on his suspicion that University of Arizona

officials improperly had communicated with his California medical school, he decided to

resign within six weeks of his arrival. In his view, University of Arizona officials

constructively terminated him. He did not sue the University at this time.

       In 2011, Isaacs accepted a position as a psychiatry resident at Dartmouth College

and the Mary Hitchcock Memorial Hospital in New Hampshire. As part of his

application for the residency, Isaacs submitted an application for a training license to the

New Hampshire Board of Medicine, and on that application he listed his prior surgical

residency at the University of Arizona. Isaacs began his psychiatry residency in June,

2011. On February 3, 2012, Isaacs, who suffers from a neuropsychiatric illness, filed a

disability discrimination and wrongful termination complaint pro se in the United States

District Court for the District of New Hampshire, see Isaacs v. Dartmouth-Hitchcock

Medical Center, D.C. Civ. No. 12-cv-00040, against Dartmouth College and the Mary

                                              2
Hitchcock Memorial Hospital. Dartmouth and the Hospital were represented by Edward

M. Kaplan.

       Isaacs was subjected to an investigation as a result of his failure to disclose, on his

2010 Electronic Residency Application Service (“ERAS”) application, his prior

enrollment at the California medical school, his prior residency experience at the

University of Arizona, and his Arizona training license. In March 2012, Isaacs was

terminated from his Dartmouth psychiatry residency, in part because he omitted this

information when he applied to Dartmouth and because he did not disclose his California

history on his New Hampshire training license application. At his request, he was

granted the opportunity to participate in the Fair Hearing process by Dr. Marc Bertrand, a

Dartmouth dean. Hearings were scheduled in New Hampshire but Isaacs declined to

attend; he had returned home to Pennsylvania.

       The New Hampshire Board of Medicine also commenced an investigation to

determine whether Isaacs committed professional misconduct in failing to disclose that

he had attended the California medical school and the circumstances of his departure

from that school. The Board scheduled an adjudicatory/disciplinary hearing against

Isaacs and sent him a Notice of Hearing, which ordered him to travel to Concord to

participate in the proceeding and, if appropriate, be subjected to sanctions. Isaacs

declined and his New Hampshire training license was revoked.

       In April 2014, the District Court in Isaacs’ New Hampshire case granted the

defendants’ motion for summary judgment. The Court of Appeals for the First Circuit

affirmed on January 5, 2015, C.A. No. 14-1544.



                                              3
       The amended complaint that Isaacs filed in the Eastern District of Pennsylvania in

September 2013 contained four tort or contract causes of action and a request for

injunctive relief. Isaacs alleged in Count I that all defendants, other than the New

Hampshire Board of Medicine, conspired against him to terminate his medical training in

New Hampshire. Count II alleged that all defendants, except the Board of Medicine,

intended to cause him severe emotional distress. Count III alleged that the Trustees of

Dartmouth College and the Mary Hitchcock Memorial Hospital breached a contract by

offering him a hearing at an inconvenient location (New Hampshire) after he had already

been terminated, and Count IV alleged that the Dartmouth defendants obstructed justice

in his New Hampshire litigation. Count V alleged that Isaacs is entitled to injunctive

relief in the form of an order enjoining the defendants from continuing their conspiracy to

deny him medical training. As a result of the unlawful conspiracy, Isaacs claimed, his

federal training subsidy has been exhausted and he has no further opportunity to become

a licensed physician in the United States. Moreover, he contended that information

relating to his attendance and departure from the California medical school is confidential

pursuant to a settlement agreement1 and under the Family Educational Rights & Privacy

Act (“FERPA”), 20 U.S.C. § 1232g.

       With respect to diversity jurisdiction in the Pennsylvania federal court, Isaacs

alleged that he completed his ERAS applications to the University of Arizona and

Dartmouth College in Pennsylvania; that the Dartmouth College defendants mailed two

letters to him in Pennsylvania, one terminating him from his psychiatry residency and one

offering him a fair hearing in New Hampshire concerning this termination; that he

1
 Isaacs filed suit in federal court in California against his medical school. The case
settled.
                                               4
completed license application documents while in Pennsylvania which later became the

subject of misconduct allegations made by the New Hampshire Board of Medicine; and

that the Board mailed a letter to his home in Pennsylvania, demanding that he attend a

hearing in New Hampshire over whether it was an improper action on his part not to

disclose his California history on his license application.

       All defendants -- Marc Bertrand, Edward Kaplan, the Mary Hitchcock Memorial

Hospital, former Dartmouth President Jim Yong Kim, the Trustees of Dartmouth College,

the Arizona Board of Regents, the University of Arizona Health Sciences Center, Dr.

Amy Waer, and the New Hampshire Board of Medicine -- filed motions to dismiss the

amended complaint based on a lack of personal jurisdiction pursuant to Federal Rule of

Civil Procedure 12(b)(2) or sovereign immunity. After Isaacs submitted his opposition to

these motions, the District Court, in an order entered on August 25, 2014, granted the

motions, holding that personal jurisdiction in the Eastern District of Pennsylvania was

lacking as to seven of the defendants, and that the Arizona Board of Regents and

University of Arizona Health Sciences Center are protected from suit in federal court by

the Eleventh Amendment.

       Isaacs appeals. We have jurisdiction under 28 U.S.C. § 1291. We exercise

plenary review over the District Court’s determination to grant a motion to dismiss. See

Spruill v. Gillis, 372 F.3d 218, 226 (3d Cir. 2004). A plaintiff must allege sufficient facts

to establish personal jurisdiction when a defendant raises the defense of a lack of personal

jurisdiction. See Mellon Bank v. Farino, 960 F.2d 1217, 1223 (3d Cir. 1992). If the

defendant contradicts the plaintiff’s allegations through opposing affidavits, as the

defendants did here, a plaintiff must present particular evidence in support of personal

                                              5
jurisdiction. Id. The District Court’s findings of facts with respect to personal

jurisdiction are reviewed for clear error. Stranahan Gear Co., Inc. v. NL Industries, Inc.,

800 F.2d 53, 56 (3d Cir. 1986).

       We will affirm. A federal court sitting in diversity must look to the forum state’s

long-arm statute to determine if personal jurisdiction is permitted over the defendant, and

then must determine whether the exercise of jurisdiction violates the Due Process Clause

of the Fourteenth Amendment. See IMO Indus., Inc. v. Kiekert AG, 155 F.3d 254, 258-

59 (3d Cir. 1998). Because Pennsylvania has chosen to exercise jurisdiction to the fullest

extent possible, 42 Pa. Cons. Stat. Ann. § 5322(b), the federal due process principle of

“minimum contacts” with the forum state and the requirement that the exercise of

jurisdiction comport with “traditional notions of fair play and substantial justice” control.

Remick v. Manfredy, 238 F.3d 248, 255 (3d Cir. 2001) (quoting International Shoe Co. v.

Washington, 326 U.S. 310, 316 (1945)). Such minimum contacts are established when

there is “some act by which the defendant purposefully avails itself of the privilege of

conducting activities within the forum State, thus invoking the benefits and protections of

its laws.” Burger King Corp. v. Rudzewicz, 471 U.S. 462, 475 (1985) (quoting Hanson

v. Denckla, 357 U.S. 235, 253 (1958)).

       These due process principles have been characterized as falling under either

specific or general jurisdiction. General jurisdiction grants courts the ability to hear “any

and all claims” against out-of-state defendants “when their affiliations with the state are

so ‘continuous and systematic’ as to render them essentially at home in the forum State.”

Goodyear Dunlop Tires Op., S.A. v. Brown, 131 S. Ct. 2846, 2851 (2011). General

jurisdiction is invoked when the plaintiff’s cause of action arises from the defendant’s

                                              6
non-forum related activities. Vetrotex Certainteed Corp. v. Consolidated Fiber Glass

Prods. Co., 75 F.3d 147, 150 (3d Cir. 1996) (internal quotation marks and citation

removed). Specific jurisdiction, in contrast, is present where the plaintiff’s cause of

action arises out of a defendant’s forum-related activities, such that the defendant “should

reasonably anticipate being haled into court” in that forum.” Id. at 151 (quoting World-

Wide Volkswagen Corp. v. Woodson, 444 U.S. 286, 297 (1980)). The exercise of

specific jurisdiction is permissible where: (1) the defendant purposely directed his

activities at the forum state; (2) the plaintiff’s claim arises out of and relates to at least

one of those specific activities; and (3) the exercise of jurisdiction comports with fair play

and substantial justice. See Marten v. Godwin, 499 F.3d 290, 296 (3d Cir. 2007).

       A separate route to specific personal jurisdiction is available to victims of

intentional torts; this is the “effects test” stemming from the Supreme Court’s decision in

Calder v. Jones, 465 U.S. 783, 788-90 (1984), which holds that intentional torts aimed at

a forum state and causing injury within that state can subject a tortfeasor to jurisdiction in

that state. Id. The effects test requires the plaintiff to show that: “(1) [t]he defendant

committed an intentional tort; (2) [t]he plaintiff felt the brunt of the harm in the forum

such that the forum can be said to be the focal point of the harm suffered by the plaintiff

as a result of that tort; and (3) [t]he defendant expressly aimed his tortious conduct at the

forum such that the forum can be said to be the focal point of the tortious activity.”

Marten, 499 F.3d at 297 (quoting IMO Indus., Inc., 155 F.3d at 265-67).

       In analyzing the general and specific personal jurisdiction and Calder effects test

issues raised by Isaacs’ suit against the New Hampshire and Arizona defendants, the

District Court made thorough findings of fact with respect to each of the seven

                                                7
defendants who were dismissed for lack of personal jurisdiction, and then applied those

facts to the governing law. Because the parties are familiar with the facts of this case,

and because Isaacs in his brief on appeal has failed to persuade us that even one of the

Court’s findings was clearly erroneous, we will only summarize those findings necessary

to illustrate why personal jurisdiction in the Eastern District of Pennsylvania, under any

of the three separate routes identified, is so plainly lacking here.

       Mary Hitchcock Memorial Hospital is a teaching hospital located in New

Hampshire, organized under the laws of that state and with its principal place of business

in that state. It does not serve patients or maintain any programs in Pennsylvania, and

does not pay taxes in Pennsylvania. Mark Bertrand does not teach or practice medicine

in Pennsylvania or conduct any business there. Edward Kaplan is not licensed to practice

law in Pennsylvania, does not pay taxes there, and does not target clients from

Pennsylvania. Dartmouth College is an institution of higher learning located in New

Hampshire, with its principal place of business there. Dartmouth College does not

maintain an office or facility in Pennsylvania, has no officers or employees there,

maintains no registered agent for service of process there, and does not own any real

property there. Dr. Kim does not now reside in nor has he ever resided in Pennsylvania,

he does not own real property or lease property there, and he has never been employed by

an institution or organization there. The New Hampshire Board of Medicine, located in

Concord, New Hampshire, is authorized to take action only regarding the practice of

medicine in New Hampshire. Amy Waer is a resident of Tucson, Arizona and has no

business, professional or personal association with Pennsylvania.



                                               8
       These seven defendants’ contacts with Pennsylvania do not even approach the

level of contact needed to attain general or specific personal jurisdiction, or personal

jurisdiction under the effects test, in the Eastern District of Pennsylvania. The allegations

in the amended complaint have nothing to do with Pennsylvania, the alleged harms did

not occur in Pennsylvania, and these defendants do not purposely avail themselves of the

privileges of conducting activities within Pennsylvania to the degree necessary to confer

jurisdiction. Personal jurisdiction is not established by the mailing of a few letters to

Isaacs after he returned to his home in Pennsylvania, or by the fact that he completed his

ERAS and license applications in Pennsylvania. See Goodyear Dunlop Tires Op., 131 S.

Ct. at 2851; Marten, 499 F.3d at 299. In addition, Isaacs’ vague assertion that he has

experienced an injury in Pennsylvania due to his termination from his New Hampshire

residency and alleged constructive discharge from his University of Arizona residency

will not suffice to establish jurisdiction under the effects test, for the reasons given by the

District Court.

       Specifically with respect to Dartmouth College, where the assertion of personal

jurisdiction is at least not frivolous, the District Court found that it recruits athletes and

faculty in Pennsylvania, and targets highly-qualified Pennsylvania high school students

through emails and its website and admits them, among other similar things.

Nevertheless, as the District Court correctly determined, these de minimis contacts, which

any national university may have, do not relate to the allegations in Isaacs’ amended

complaint and are insufficient to establish personal jurisdiction in the Eastern District of

Pennsylvania. Cf. Gehling v. St. George’s School of Medicine, Ltd., 773 F.2d 539, 541-

43 (3d Cir. 1985) (fact that some of school’s students are Pennsylvania residents does not

                                               9
signify a relevant business contact). See also Gallant v. Trustees of Columbia University,

111 F. Supp. 2d 638, 641-42 (E.D. Pa. 2000) (“While the plaintiff here has presented

more contacts than those considered … in Gehling, none of these additional contacts

demonstrate that Columbia has purposefully directed its activities to, or availed itself of,

Pennsylvania[; rather,] they are the result of Columbia’s general participation in the type

of interstate activity in which any nationally prominent educational institution would

engage.”). The District Court properly held that Duchesneau v. Cornell University, 2009
WL 3152125 (E.D. Pa. Sept. 30, 2009), which in any event we are not bound by, could be

distinguished on its facts because, unlike Dartmouth College, Cornell University

registered with the Pennsylvania Secretary of State and obtained a license to do business

in Pennsylvania, operated a long-standing Mid-Atlantic Regional Office in Pennsylvania,

and paid state and local taxes for its Pennsylvania employees. Id. at *4. Moreover, to the

extent that Isaacs was harmed, Pennsylvania is not the focal point of the harm, nor did

Dartmouth College expressly aim tortious conduct at Pennsylvania.

       As to the Arizona Board of Regents and University of Arizona Health Sciences

Center, the District Court properly held that these defendants are entitled to immunity

from suit pursuant to the Eleventh Amendment, which immunizes States and their

agencies from suits for damages in federal court, see Pennhurst State School v.

Halderman, 465 U.S. 89, 100-02 (1984). The Eleventh Amendment extends to the

Arizona Board of Regents and the University, see Rutledge v. Ariz. Bd. of Regents, 660
F.2d 1345, 1349 (9th Cir. 1981), abrogated on other grounds by Haygood v. Younger,

769 F.2d 1350, 1356 (9th Cir. 1985) (en banc).



                                             10
      For the foregoing reasons, we will affirm the order of the District Court dismissing

the amended complaint as to all defendants.




                                           11